Porter, J.
delivered the opinion of the . court. 1 he appellants were placed in the . . - . tableau or distribution, as holders of bills of ... the insolvents, to which the same objection . " was made as to those held by the Bank of the J United States, who were also creditors in this concurso. See vol. 8, Martin,, n. s. page 36.
If the acceptance on it be not dated, parol evidence is admissible to show on what day it was made.
In that case, we overruled the objection, and we see no reason to change our opinion.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed, that the appellants be replaced on the tableau, and the appellees pay the costs of this appeal.